Citation Nr: 0839647	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  02-07 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the cervical spine with a 
history of radiculopathy.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to August 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for degenerative 
joint disease of the spine with radiculopathy to the right 
arm.  A non-compensable rating was assigned, effective 
September 1, 2001.

By rating decision of June 2003, the veteran's rating for 
degenerative joint disease of the cervical spine was 
increased to 10 percent, effective from September 1, 2001.  
This increase does not satisfy the veteran's appeal.

When the case was previously before the Board, the Board 
remanded the issue of increased rating for degenerative joint 
disease of the cervical spine for additional development.  
That development has been completed to the extent possible, 
and the case returned to the Board for further consideration 
of the veteran's appeal.


FINDING OF FACT

The veteran's cervical spine disability is manifested by 
limitation of motion that more nearly approximates slight 
than moderate, his forward flexion of the cervical spine is 
greater than 30 degrees, and the combined range of motion of 
the cervical spine is greater than 170 degrees.


CONCLUSION OF LAW

The schedular criteria for an initial disability rating 
higher than 10 percent for degenerative joint disease of the 
cervical spine have not been met.  38 U.S.C.A. §1155 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5290, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5293 (2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 
5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability rating and effective date 
elements of a service connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA for service 
connection for a bilateral nerve or arm condition, by letter 
mailed in December 2001, prior to its initial adjudication of 
this claim.  Additional notice pertaining to the veteran's 
claim for increased rating for a cervical spine disability 
was sent in April 2006, November 2006, and January 2007.  
Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim in June 2008.  There is no 
indication or reason to believe that the ultimate decision of 
the RO on the merits of this claim would have been different 
had VCAA notice been provided before the initial adjudication 
of the claim.

The veteran was provided notice in April 2006 of the type of 
evidence necessary to establish a disability rating or 
effective date for his service-connected cervical spine 
disability, and the Board finds that there is no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that an increase rating for 
the veteran's cervical spine disability is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of these claims were insignificant and not 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

During the course of this appeal, specifically on September 
23, 2002 and once again on September 26, 2003, there became 
effective new regulations for the evaluation of service-
connected disabilities of the spine.  VA's General Counsel 
has held that where a law or regulation changes during the 
pendency of an appeal, the Board should first determine which 
version of the law or regulation is more favorable to the 
veteran.  If application of the revised regulation results in 
a higher rating, the effective date for the higher disability 
rating can be no earlier than the effective date of the 
change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  
Prior to the effective date of the change in the regulation, 
the Board can apply only the original version of the 
regulation.  VAOPGCPREC 3-00.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

The veteran is currently assigned a 10 percent disability 
rating for his cervical spine disability under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5290.  (A hyphenated Diagnostic 
Code is used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned.)

Under the former Diagnostic Code 5290 a 10 percent rating was 
available for slight limitation of motion of the cervical 
spine, and a 20 percent rating required moderate limitation 
of motion.

Under the current schedule, a 10 percent rating is for 
assignment where forward flexion of the cervical spine is 
greater than 30 degrees, but not greater than 40 degrees; the 
combined range of motion of the cervical spine is greater 
than 170 degrees, but not greater than 335 degrees; there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or there is a 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the current schedule, the next higher 20 percent rating 
requires forward flexion of the cervical spine greater than 
15 degrees, but not greater than 30 degrees; the combined 
range of motion of the cervical spine is not greater than 170 
degrees; or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5237

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

Under the criteria for rating the spine in effect prior to 
September 23, 2002, intervertebral disc syndrome warrants a 
noncompensable evaluation if it is postoperative, cured.  A 
10 percent evaluation is warranted if it is mild.  A 20 
percent evaluation is warranted if it is moderate with 
recurring attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 20 
percent evaluation was indicated where there was evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation, under those same regulations, required 
demonstrated evidence of incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months, with a 60 percent evaluation 
requiring demonstrated evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective from September 23, 2002 to September 25, 2003).  
These criteria remained in effect with the revision effective 
September 26, 2003, except the Diagnostic Codes changed.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).

For the purpose of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate orthopedic diagnostic code or codes, and 
neurologic disabilities should be evaluated separately using 
the criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) and General Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his cervical spine disability 
warrants a rating in excess of the 10 percent currently 
assigned.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

The Board does note that the veteran's pertinent service 
history is significant for a motor vehicle accident in 
September 1996.  Service medical records show the veteran's 
head struck his headrest, but not the windshield or 
dashboard.  He was diagnosed with a flexion extension injury 
and fitted with a soft collar.  He had right arm and shoulder 
pain.  While x-rays were negative at the time of injury, a 
February 1998 magnetic resonance imaging (MRI) study stated 
that the veteran had posterior osteophytes associated with a 
bulging disc, as well as a herniated nucleus pulposa at the 
C2-3 level.  He also had minimal focal bulging at the C5-6 
level.

By rating action in March 2002, service connection was 
granted for degenerative joint disease of the cervical spine 
with radiculopathy to the right arm, evaluated as 
noncompensable from September 1, 2001.  By rating action in 
June 2003, a 10 percent rating was assigned for degenerative 
joint disease of the cervical spine with a history of 
radiculopathy, also effective from September 1, 2001.

The Board also notes that service connection has been 
established for residuals of a rotator cuff tear, with pain 
and other symptoms referable to his left arm.

At a May 2002 VA examination, discussion of past service and 
medical history was noted.  The veteran complained of left 
forearm and hand numbness, but denied radicular pain.  He 
also described right side neck pain.

Upon physical examination, right sided paraspinal tenderness 
was indicated along the levator and trapezius muscles.  The 
veteran was non-tender midline and had full flexion to his 
chest and good extension.  He moved his chin to both 
shoulders and ears to both shoulders without difficulty.  
Spurling's sign was negative and the veteran had no 
"electricity" upon loading of his neck.  His upper 
extremities were neurovasularly intact without focal 
deficits.  The veteran had 2+ deep tendon reflexes throughout 
and no atrophy in either hand or arm.  Sensation was 
characterized as good and symmetric to light touch 
bilaterally in the upper extremities.  An x-ray report 
revealed that his C7-T8 space was not visualized.  His 
alignment was okay and no significant spondylolysis or 
degenerative disc disease was observed.  He was diagnosed as 
having paraspinal pain with no real radiculopathy.

VA outpatient treatment record include a July 2002 record 
noting a complaint of right shoulder pain.

The veteran was accorded another VA examination for his 
cervical spine in March 2004.  His medical records were 
reviewed in full and pertinent service and medical history 
was discussed.  The veteran did not complain of baseline neck 
pain.  He said he developed left sided neck pain after 
running for two miles, and noted that this pain radiated into 
his left shoulder.  He also reported neck stiffness from this 
activity.  He said that the pain did not radiate into his 
arms.  The veteran added that he developed numbness and 
tingling in his hands while sleeping, noted by the examiner 
as an indication of a positive flex sign.  However, no 
weakness, numbness or other changes were reported at 
baseline.  The veteran said his neck pain had gotten no 
better or no worse since his accident.

The veteran was reported to have full range of flexion up to 
50 degrees and full range of extension up to 60 degrees.  He 
also had full range of left and right lateral flexion up to 
45 degrees and full range of rotation up to 80 degrees.  His 
cervical spine was midline, with no bony problems.  A 
significant trigger point was indicated over the left levator 
scapula into the scapula and this was characterized as "very 
classic trigger point referral pattern."  Spurling's sign was 
negative for nerve root impingement.  Strength in all 
pertinent muscle groups was 5/5 bilaterally and reflexes were 
2+ and equal in the upper extremities.  Sensation was intact 
to light touch and pinprick through out the upper 
extremities.  The veteran did not have painful range of 
motion in his neck and there was no evidence of spasm or 
weakness in his back.  An x-ray report revealed mild 
degenerative changes typically involving the small 
osteophytes on C3 and C4.  His neural foramen were patent and 
no anterior listhesis or bony abnormalities were observed.  
Based on these findings, the veteran was diagnosed with 
myofascial pain syndrome in his cervical spine.

A private neurosurgery evaluation from February 2006 includes 
a cervical spine examination that was negative for loss of 
range of motion or any other pertinent abnormality.  The 
veteran did not raise relevant complaints at this time 
either.  Physical therapy notes from November 2006 note full 
flexion in the cervical spine with 80 to 90 percent range of 
motion upon extension, and normal side bending.  Cervical 
strength was regarded as 3-/5 to extension and right side 
bending due to range of motion restrictions, but strength was 
normal within the veteran's available range.  Strength was 
normal to flexion, left side bending, and rotation.

Under the current rating schedule, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, Note (2) under the Rating Schedule for 
Disabilities of the Spine.  See also Plate V).

Combined range of motion based on the VA examinations of 
record is full.  So, neither VA examination reveals of a loss 
of cervical spine forward flexion to 30 degrees or less.  
While some diminished extension is noted in the November 2006 
private physical therapy notes, this loss is expressed as 
only 10 to 20 percent.  In combination with other axes of 
motion, this loss would not approximate the 170 degree total 
range contemplated by the rating criteria in order to 
establish a higher 20 percent rating.  In reaching this 
determination, the Board has considered the criteria set 
forth in DeLuca, supra.  The March 2004 examination report, 
however, notes the veteran did not have painful range of 
motion in his neck.  Even the November 2006 private physical 
therapy notes, which are most favorable to the veteran's 
claim, indicate a loss of strength corresponding to his loss 
of range of motion, with no additional loss of strength 
beyond that range.  Therefore, an increased rating is not 
warranted based on loss of range of motion under the current 
rating schedule.

Under the prior rating criteria, the negative VA examination 
findings and minimal loss of extension noted in private 
physical therapy records from November 2006 cannot be 
characterized as moderate.  So, the veteran's slight 
limitation of motion meets the criteria for a 10 percent 
evaluation during that period but does not more nearly 
approximate the moderate loss necessary for a higher 
evaluation.

While the February 1998 MRI study does indicate the presence 
of degenerative disc disease, the veteran's more recent VA 
examinations have been negative for physical findings of 
neurological impairment.  Nor has he ever complained of a 
period of acute signs and symptoms due to cervical spine 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  So, 
consideration of a higher rating for intervertebral disc 
syndrome under the old criteria would not yield a rating that 
could be characterizes as mild, or 10 percent disabling.  
Consideration of the veteran's intervertebral disc syndrome 
under the interim or current rating schedule would, likewise, 
not yield a compensable rating for incapacitating episodes.

The Board has also considered whether a separate compensable 
rating is warranted for neurological impairment due to his 
cervical spine disability.  However, while both VA 
examinations note the veteran's complaints of pain and some 
numbness and tingling in his arms, neurovascular examinations 
have consistently revealed full strength, reflexes, and 
sensation.  The scapular trigger point complaints of pain 
noted in the March 2004 VA examination are essentially the 
only objective evidence of neurological impairment associated 
with the veteran's cervical spine disability and this is 
consistent with the myofascial pain syndrome that was 
diagnosed.  So, there are essentially no ratable 
characteristics addressed by the veteran's neurological 
manifestations and consideration of the veteran's complaints 
under any criteria could not yield a rating in excess of that 
already assigned.

The Board acknowledges that there is evidence of degenerative 
spinal changes associated with the veteran's service-
connected cervical spine disability; however, the Board notes 
that Diagnostic Code 5003 [arthritis, degenerative 
(hypertrophic or osteoarthritis)] rates by analogy to 
limitation of motion of the joint affected.  As is reflected 
by the hyphenated diagnostic code assigned, this is 
essentially how the disability is now rated.

The Board has considered whether a higher rating is warranted 
for any portion of the initial evaluation period; however, at 
no time during the period in question has the disability 
warranted a compensable rating.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West; 12 Vet. App. 119 
(1999).

In conclusion, a preponderance of the evidence is against the 
claim of entitlement to an increased rating, in excess of 10 
percent, for a cervical spine disability.  In so concluding, 
the Board acknowledges the obvious sincerity of the veteran 
in pursuing a higher rating.  The Board, however, is 
obligated to decide cases based on the evidence before it 
rather than on such factors.  Based on the evidence of 
record, a higher rating is not in order.


Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R.  § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required hospitalization for the service-connected 
disability at issue and that the manifestations of his 
disability are contemplated by the schedular criteria.  None 
of the evidence shows that the manifestations of the 
disability are unusual or exceptional.  In sum, there is no 
indication that the average industrial impairment from this 
the disability would be in excess of that contemplated by 
assigned evaluation.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to a disability rating higher than 10 percent for 
a cervical spine disability is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


